Citation Nr: 0841226	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  00-18 594A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served in the Army from September 1944 to January 1946.  The 
veteran died in May 1994.  This matter was originally before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2000 decision by the Winston-Salem, North Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2002, a hearing was held before the undersigned.  

In April 2005, the Board issued a decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
On October 12, 2007, the Court issued an order that granted a 
Joint Motion for Remand (Joint Motion) filed by counsel for 
both parties, vacated the Board's April 2005 decision with 
respect to the issue at hand, and remanded the matter on 
appeal to the Board for action in compliance with the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The veteran died in May 1994 at the age of 67.  Respiratory 
failure due to or as a consequence of interstitial lung 
disease was certified as the cause of his death on his 
initial death certificate; a supplemental report dated in 
August 1997 identified the cause of his death by 
cardiopulmonary arrest as due to ischemic heart disease, due 
to or as a consequence of interstitial lung disease.  During 
his lifetime, the veteran had established service connection 
for residuals of rheumatic fever; the disability was later 
re-characterized as neuro-circulatory asthenia.
The evidence of record includes an August 1955 letter from 
JCB, MD, which indicates that the veteran was treated for a 
heart condition at the Onslow Hospital in February 1955 and 
at a VA hospital in March 1955.  Dr. JCB saw veteran at the 
intervals since his hospitalization; the veteran had a pulse 
rate of 110.  It was requested that the veteran be given 
light work, if possible.

In an April 1996 letter, Dr. CB indicated that the veteran 
was her patient from October 1992 until he died in May 1994.  
She noted that his medical problems included end-stage 
interstitial lung disease, rheumatoid arthritis, ischemic 
heart disease, and insulin dependent diabetes mellitus.  She 
reported that on the date of his death, the veteran was more 
short of breath than usual.  It was recommended that he be 
taken to the emergency room for evaluation.  He told his wife 
he was having chest pain; she gave him sublingual 
Nitroglycerin, which eased the chest discomfort.  He was 
placed in a car and taken to the emergency room, but died en 
route.  Dr. CB noted that there was no autopsy because the 
veteran had end-stage lung disease.  She also stated that 
after talking with his wife, it appears that he may well have 
died from a cardiac arrest rather than from primary 
respiratory arrest.  She admitted that it was impossible to 
sort out the exact nature of his demise, since it was nearly 
two years after his death.  She concluded that based on the 
history the appellant gave her, it would be more suggestive 
of cardiac rather than respiratory failure.

In an August 1999 letter, Dr. CB listed the veteran's medical 
problems as including the following: end stage interstitial 
lung disease initially shown on pulmonary evaluation in 
November 1987 and believed secondary to rheumatoid lung 
disease and/or asbestosis; arteriosclerotic cardiovascular 
disease diagnosed in March 1987; longstanding rheumatoid 
arthritis, with initial evidence in 1971; and rheumatic heart 
disease.  She noted that he was initially hospitalized in 
service (in 1945) for rheumatic heart disease with 
tonsillitis/peritonsillar abscess and multiple joint 
involvement, and that he had recurrent bouts of rheumatoid 
arthritis in 1950 and perhaps again in 1955.  She also noted 
that he had service-connected disability secondary to his 
rheumatic fever and neurocirculatory asthenia, and that he 
was documented to have had rheumatic fever in 1945, was 
hospitalized for this condition, had recurrent and 
intermittent joint pain over the next 10 years, was followed 
at New Bern Internal Medicine, and had recurring difficulties 
with cardiopulmonary disease.  She acknowledged that it was 
true that the veteran's rheumatoid arthritis, diabetes 
mellitus, end-stage interstitial disease, and 
arteriosclerotic cardiovascular disease were not directly 
related to his previous history of rheumatic fever.  She 
asserted that the veteran's rheumatic fever had a substantial 
effect on his young adult life and indirectly influenced the 
remainder of his life and his subsequent overall health.  She 
concluded with the following statement: "His death was a 
combination of many medical problems and certainly could have 
been partially attributed to his previous history of 
rheumatic fever."

A VA physician reviewed the veteran's claims file and in an 
April 2004 report stated that, in his medical opinion, "the 
veteran's cause of death 'Cardiopulmonary arrest with 
underlying Ischemic cardiac disease and Interstitial lung 
disease' was 'NOT AS LEAST AS LIKELY AS NOT' due his service 
connected Neurosis or alleged Rheumatic fever while he was in 
service." It was noted that the medical reports prior to the 
veteran's death showed he suffered from severe end stage 
interstitial lung disease, atherosclerotic heart disease, 
insulin dependent diabetes mellitus, and longstanding 
rheumatoid arthritis. These conditions had no direct relation 
to his alleged prior rheumatic fever or to his neurosis, 
neurocirculatory asthenia. It was considered significant that 
there was no evidence of any valvular cardiac disease on the 
September 1991 echocardiography report.

After reviewing the evidence of record, including the 
evidence noted above, the Board denied service connection for 
the cause of the veteran's death in April 2005.  The Board 
found that the preponderance of the evidence established that 
the veteran did not have rheumatic heart disease in service, 
and did not have cardiac pathology from his rheumatic fever 
in service.  The Board found that the August 1999 statement 
by Dr. CB to the effect that the veteran's death could have 
been partially attributed to his previous history of 
rheumatic fever should be afforded less probative weight 
because it was given in terms of speculation (could have 
been) rather than certitude, and is not supported by the 
overall record.  Conversely, the April 2004 VA physician's 
opinion merited substantial probative weight because the 
physician had the benefit of a review of the veteran's entire 
claims file, including the reports by Dr. CB.  In finding 
that there was no nexus between the veteran's rheumatic fever 
and the conditions that caused his death the physician 
specifically pointed to the lack of any evidence of valvular 
cardiac disease on the September 1991 echocardiography 
report, and expressed the opinion in terms of certainty, 
i.e., not as likely as not.

Notably, the October 2007 Joint Motion endorsed by the Court 
specifically found that the Board "erroneously" relied on 
the April 2004 VA opinion, because such opinion was 
inadequate in that it only addressed whether the veteran's 
service-connected disability was the principal cause of his 
death and failed to consider whether the veteran's service-
connected disability was a contributory cause of his death.  
Moreover, the opinion failed to adequately discuss the 
service-connected disability, the August 1999 opinion of Dr. 
CB, or the August 1955 letter from Dr. JCB.  Consequently, 
the case must be sent back to the RO to obtain another 
medical opinion.

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Thereafter, in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007), the Court held in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  As the case is being remanded anyway, 
the Board finds it appropriate to also direct that action be 
taken to remedy any inadequacy of notice under the holdings 
in Dingess and Hupp. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) Hupp v. Nicholson, 21 Vet. 
App. 342, 352- 53 (2007).

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and her 
representative and request them to provide 
the outstanding evidence.

3.  Thereafter, the RO should arrange for 
the veteran's claims file and a copy of 
38 C.F.R. § 3.312 to be reviewed by a 
Board Certified cardiologist.  Based upon 
such review and upon sound medical 
principles, the physician should be 
requested to answer the following 
question:

Is it at least as likely as not (i.e., a 
50 percent or better probability) that the 
veteran's service-connected rheumatic 
fever (neuro-circulatory asthenia) caused 
or contributed to cause his death.  The 
consulting physician must explain the 
rationale for the opinion offered, and in 
so doing, should comment specifically on 
the August 1955 letter from Dr. JCB, the 
August 1999 opinion of Dr. CB and the 
April 2004 VA medical opinion.

4.  Thereafter, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Upon completion of the above, the RO 
should readjudicate the appellant's claim 
for service connection for the cause of 
the veteran's death.  If the benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the appellant and her 
attorney the opportunity to respond before 
the claims file is returned to the Board.

The purpose of this remand is to comply with the mandates of 
the Joint Motion and the Court.  The Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

